DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 09/14/2021 (“09-14-21 OA”), the Applicant amended independent claim 1 in a reply filed on 12/10/2021. Applicant’s amendments to independent claim 1 have changed the scope of claim 1 and its dependent claims.
Claim 7 is withdrawn.
Currently, claims 1-6 are examined as below.
Response to Arguments
Applicant’s remarks regarding the title of the invention have overcome the specification objections as set forth under line item number 1 in the 09-14-21 OA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item number 2 in the 09-14-21 OA.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0138443 A1 to Fan et al. (“Fan”) in view of US 2016/0365493 A1 to Su et al. (“Su”).

    PNG
    media_image1.png
    482
    586
    media_image1.png
    Greyscale

Regarding independent claim 1, Fan in Fig. 4 teaches a semiconductor light-emitting device 400 (¶ 38, flip-chip bonded device 400), comprising:
	a semiconductor light-emitting element 404 (¶ 38, UV/DUV die 404) that emits ultraviolet radiation at a wavelength of not more than 360 nm (¶ 15 & claim 1, wavelength from 200 nm to 360 nm, which anticipates the claimed range of not more than 360 nm);
	a package substrate 422, 414 (¶ 39, electrically insulated sidewall 422; ¶ 38, bottom metal slug 414) that houses the semiconductor light-emitting element 404;
	a thin film layer 418, 420 (¶ 39, first electrical lead 418 & second electrical lead 420) that is formed on the package substrate 422, 414 and has a predetermined thickness (Fig. 4); and
	a sealing material 424 (¶ 40, encapsulation 424) that comprises polymer resin including PMMA (¶ 40-¶ 41), is provided on the thin film layer 418, 420 so as to have a lens shape (Fig. 4) that seals the semiconductor light-emitting element 404 (Fig. 4 & ¶ 40) such that the semiconductor light-emitting element 404 is embedded in the sealing material 424,
	wherein the sealing material 424 forms a contact angle of not less than 15° with the thin film layer 418, 420 (Fig. 4, a contact angle between layer 424 and layer 418, 420 is more than 15°).
	Fan teaches that the sealing material/encapsulation is made of PMMA (¶ 40-¶ 41), but does not specifically disclose that it is made of a silicone resin. 
However, Su teaches that an encapsulation 108 for sealing an UV LED chip 16 can be made from PMMA or silicone resin (Fig. 2 & ¶ 20).  In other words, Su recognizes that PMMA and silicone resin are functional equivalent as being able to function as encapsulation sealant for UV LED chip.
In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute PMMA taught by Fan with another functionally-equivalent silicone resin taught by Su.  
Regarding claim 2, the combination of Fan and Su does not disclose wettability of the thin film layer to the silicone resin is smaller than wettability of the package substrate to the silicone resin.
However, the combination of Fan and Su teaches a general condition in which the thin film layer 418, 420 (Fan: Fig. 4) is formed on the package substrate 422, 414, and the sealing material 424 comprising silicone (Su: Fig. 2 & ¶ 20) is formed on the thin film layer 418, 420 and the package substrate 422, 414 (see the rejection of claim 1 as noted above).
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since the combination of Fan and Su teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the unexpected results that are different in kind and not different in degree, said general conditions taught by Fan and Su renders claim 2 obvious.
Regarding claim 6, the combination of Fan (Fig. 4) and Su does not explicitly disclose the contact angle is not less than 30° and not more than 80°.
	However, it would have been obvious to form the contact angle within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fan and Su, further in view of US 2002/0068357 A1 to Mathies et al. (“Mathies”).
Regarding claim 3, the combination of Fan and Su does not explicitly disclose the thin film layer 418, 420 (Fan: Fig. 4) comprises a metal layer formed of metal comprising at least one of gold (Au), silver (Ag), platinum (Pt), palladium (Pd) and rhodium (Rh). Fan further discloses the thin film layer 418, 420 are electrical leads (¶ 39).
	Mathies recognizes a need for providing an electrical lead to electrically conduct components in a device (¶ 95). Mathies satisfies the need by forming electrical leads with gold (¶ 95).
.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 4 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 4, wherein an adhesive layer for bonding the package substrate to the thin film layer is further provided between the package substrate and the thin film layer.
Claim 5 would be allowable, because claim 5 depends from the allowable claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                

/JAY C CHANG/Primary Examiner, Art Unit 2895